DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed March 16, 2022 and the accompanying information disclosure statement.
Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement submitted March 16, 2022 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-6 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-6 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-6 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recite receiving a message and enabling the message to be communicated through two communication channels. Claims 4-6 further specify characteristics of the accounts involved or modifying a message to meet requirements.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features related to receiving a message and enabling its communication (e.g., the act of granting permission or even failing to take preventative measures) are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-6 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a processor, a non-transitory computer readable medium, communication channels, and an intended (but not required) use of communicating the message through the channels. Claim 2 further specifies that one of the communication channels includes a digital billboard but does not require its use. Claim 3 further specifies that one of the communication channels includes a social media platform but does not require its use. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processor, a non-transitory computer readable medium, communication channels, digital billboard, and social media platform—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). Although not positively recited, the use of conventional computer elements to communicate an advertisement using a communication channel to a display device (whether a digital billboard or social media platform) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of the computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-6 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims -16 are directed to abstract ideas.

Step 2B
Claims 1-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to communicate an advertisement using a communication channel to a display device (whether a digital billboard or social media platform) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-6, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. § 102(a)(1)-(2) as being anticipated by Robertson et al. (U.S. Pub. No. 2014/0337137 A1) (hereinafter “Robertson”).

Claim 1: Robertson, as shown, discloses the following limitations:
at least one processor (see at least ¶ [0014]: the advertising platform 102 is provided by one or more computing devices and allows advertisers 104 and sellers 106 to locate, list, buy, sell, generate, manage, and pay for digital content to be displayed on billboards 108. For example, the advertising platform 102 provides capabilities for creating and executing physical and paperless contracts for digital content, managing and reviewing digital content, managing accounts and payments, and displaying digital content on billboards 108. The workflow processes of the advertising platform 102 may also be used to facilitate the execution of a contract regarding the display of static content on a billboard (e.g., a non-digital billboard). Manual intervention may be required to create and display this static content; see also at least ¶ [0020]: FIG. 2 is a high-level block diagram illustrating a detailed view of various modules within the advertising platform 102 according to one embodiment. As used herein, the term "module" refers to computer program logic used to provide a specified functionality. As illustrated, the advertising platform includes an inventory management module 202, a campaign definition module 204, a contract execution module 206, a content management module 208, a player module 210, affiliate module 212, and accounting module 214; see also at least ¶¶ [0060]-[0063]), and 
a non-transitory computer readable medium storing computer executable code (see at least ¶¶ [0014], [0020], and [0060]-[0063]) that when executed by the at least one processor causes the at least one processor to: 
receive a message conforming to requirements of a first communication channel, the message associated with an account, the account having pre-registered information identifying a second communication channel (see at least ¶ [0014]: the advertising platform 102 is provided by one or more computing devices and allows advertisers 104 and sellers 106 to locate, list, buy, sell, generate, manage, and pay for digital content to be displayed on billboards 108. For example, the advertising platform 102 provides capabilities for creating and executing physical and paperless contracts for digital content, managing and reviewing digital content, managing accounts and payments, and displaying digital content on billboards 108. The workflow processes of the advertising platform 102 may also be used to facilitate the execution of a contract regarding the display of static content on a billboard (e.g., a non-digital billboard). Manual intervention may be required to create and display this static content; see also at least ¶ [0015]: an advertiser 104 (including an agent of the advertiser, a media buyer, or other individual) generally wishes to publicly display digital content on billboards 108, including video, text, images, or other content. The advertiser 104 interacts with the advertising platform 102 to form contracts with sellers 106 to purchase billboard 108 space, and to create, prepare and upload digital content for display on billboards 108; see also at least ¶¶ [0019] and [0021]-[0028]); 
enable the message to be communicated through the first communication channel (see at least ¶ [0018]: the billboards 108 display digital content provided by the advertising platform 102. Billboards 108 are digital displays located at various fixed or mobile physical locations, and are configured to display particular digital content at specific times depending on instructions received from the advertising platform 102; see also at least ¶¶ [0013] and [0019]); and 
enable the message to be communicated through the second communication channel (see at least ¶ [0019]: the advertising platform 102, advertisers 104, sellers 106, affiliates 110, and billboards 108 can use custom and/or dedicated data communications technologies instead of, or in addition to, the ones described above. In some embodiments, the network facilitates communications via a social media network; see also at least ¶¶ [0013] and [0017]).

Claim 2: Robertson discloses the limitations as shown in the rejection above. Further, Robertson, as shown, discloses the following limitations:
wherein the first communication channel includes a digital billboard (see at least ¶ [0018]: the billboards 108 display digital content provided by the advertising platform 102. Billboards 108 are digital displays located at various fixed or mobile physical locations, and are configured to display particular digital content at specific times depending on instructions received from the advertising platform 102; see also at least ¶¶ [0013] and [0019]).

Claim 3: Robertson discloses the limitations as shown in the rejection above. Further, Robertson, as shown, discloses the following limitations:
wherein the second communication channel is a social media platform (see at least ¶ [0019]: the advertising platform 102, advertisers 104, sellers 106, affiliates 110, and billboards 108 can use custom and/or dedicated data communications technologies instead of, or in addition to, the ones described above. In some embodiments, the network facilitates communications via a social media network; see also at least ¶¶ [0013] and [0017]).

Claim 6: Robertson discloses the limitations as shown in the rejection above. Further, Robertson, as shown, discloses the following limitations:
wherein the requirements are first requirements (see at least ¶ [0014]: the advertising platform 102 is provided by one or more computing devices and allows advertisers 104 and sellers 106 to locate, list, buy, sell, generate, manage, and pay for digital content to be displayed on billboards 108. For example, the advertising platform 102 provides capabilities for creating and executing physical and paperless contracts for digital content, managing and reviewing digital content, managing accounts and payments, and displaying digital content on billboards 108. The workflow processes of the advertising platform 102 may also be used to facilitate the execution of a contract regarding the display of static content on a billboard (e.g., a non-digital billboard). Manual intervention may be required to create and display this static content; see also at least ¶ [0015]: an advertiser 104 (including an agent of the advertiser, a media buyer, or other individual) generally wishes to publicly display digital content on billboards 108, including video, text, images, or other content. The advertiser 104 interacts with the advertising platform 102 to form contracts with sellers 106 to purchase billboard 108 space, and to create, prepare and upload digital content for display on billboards 108; see also at least ¶¶ [0019] and [0021]-[0028]), and 
wherein the second communication channel has second requirements (see at least ¶¶ [0014], [0019], and [0021]-[0028] and the analysis above; see also at least ¶ [0037]), and 
wherein the computer executable code that when executed by the at least one processor causes the at least one processor to modify the message to conform the message to the second requirements (see at least ¶ [0037]: content management module 208 allows advertisers 104 to securely upload and manage digital content on the advertising platform 102 when a contract has been executed. The digital content may be uploaded to the advertising platform 102 instantly using a "one click" method by the advertiser 104. After an advertiser uploads digital content to be displayed, the content management module 208 checks the content and adds metadata describing the content, advertiser 104, etc., and provides functionality for creating and managing the digital content. The content management module 208 can examine received digital content for compliance with a specified format, and reject any content that is not in the proper format for display on the billboard 108. In an embodiment, the content management module 208 recognizes digital content not in the proper format for display, and automatically reformats the digital content into a proper format. For example, a piece of uploaded digital content can be resized to fulfill a size requirement to fit the dimensions of a particular billboard 108. In a further embodiment, the dimensions of a billboard can include size dimensions, a file type, a feed type, or any other aspect of the billboard. In one embodiment, the examination of digital content is performed automatically by the content management module 208; see also at least ¶¶ [0014], [0019], and [0021]-[0028]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Robertson et al. (U.S. Pub. No. 2014/0337137 A1) (hereinafter “Robertson”) in view of Sadler (U.S. Pub. No. 2012/0066082 A1).

Claim 4: Robertson discloses the limitations as shown in the rejection above. Further, Robertson, as shown, discloses the following limitations:
wherein the account is a first account (see at least ¶ [0014]: the advertising platform 102 is provided by one or more computing devices and allows advertisers 104 and sellers 106 to locate, list, buy, sell, generate, manage, and pay for digital content to be displayed on billboards 108. For example, the advertising platform 102 provides capabilities for creating and executing physical and paperless contracts for digital content, managing and reviewing digital content, managing accounts and payments, and displaying digital content on billboards 108. The workflow processes of the advertising platform 102 may also be used to facilitate the execution of a contract regarding the display of static content on a billboard (e.g., a non-digital billboard). Manual intervention may be required to create and display this static content; see also at least ¶ [0015]: an advertiser 104 (including an agent of the advertiser, a media buyer, or other individual) generally wishes to publicly display digital content on billboards 108, including video, text, images, or other content. The advertiser 104 interacts with the advertising platform 102 to form contracts with sellers 106 to purchase billboard 108 space, and to create, prepare and upload digital content for display on billboards 108; see also at least ¶¶ [0019] and [0021]-[0028]).

Robertson does not explicitly disclose, but Sadler, as shown, teaches the following limitations:
wherein the first account includes information identifying a user-name and password of a second account (see at least ¶ [0070]: if the user chooses the “add social (media) networks” option, the user may then be prompted to enter a social (media) network user name and password (e.g., see Op. 40.1 generally at 60). Once, the requested information is entered by the user, the information may be authenticated with the corresponding social (media) network(s) (e.g., see Op. 40.2 generally at 70). The user may then be queried generally at 75 whether they want to add another account. If the answer is yes, the user may then be directed back to Op. 40.1. If the answer is no, the user may then be directed back to Op. 30).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for account management taught by Sadler with the advertising management systems disclosed by Robertson, because Sadler teaches in the Abstract that its techniques allow one to “quickly and efficiently develop, manage and/or coordinate several different marketing and/or sales campaigns on numerous social media outlets” and that a “user can create, upload, schedule and broadcast a large number of individual marketing and/or sales campaigns on a large number of different social media outlets or networks that has heretofore been too difficult, laborious and time consuming to accomplish with conventional means.” Sadler discusses several other motivating advantages at ¶ [0007] and [0010]. See also M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for account management taught by Sadler with the advertising management systems disclosed by Robertson, because the claimed invention is merely a combination of old elements (the techniques for account management taught by Sadler and the advertising management systems disclosed by Robertson), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 5: Robertson discloses the limitations as shown in the rejection above.
Robertson does not explicitly disclose, but Sadler, as shown, teaches the following limitations:
wherein the second account is registered in advance of the first account (see at least ¶ [0084]: the user may view their existing social media accounts, as well as add new social media accounts; see also at least ¶ [0068]: if the user has not already created an account, they will be prompted to create an account (e.g., see Op. 20.2 generally at 40)).
The rationales to modify/combine the teachings of Robertson to include the teachings of Sadler are presented above regarding claim 4 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to campaign management systems.
Irvine et al. (U.S. Pub. No. 2009/0192869 A1) (marketing control center);
Kalb et al. (U.S. Pub. No. 2012/0179536 A1) (optimizing off-line advertising campaigns); 
Moukas et al. (U.S. Pub. No. 2011/0029380 A1) (mobile device marketing and advertising platforms); and
Mandal et al. (“Understanding digital marketing strategy.” International journal of scientific research and management 5.6 (2017): 5428-5431).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.X

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622